EXHIBIT 10.2

AGREEMENT

This Agreement (the “Agreement”), which is effective as of March 31, 2008, is
entered into by and between Henry B. Barron, Jr. (the “Executive”) and Duke
Energy Corporation, together with its subsidiaries and/or affiliated entities,
predecessors, successors or assigns to the foregoing (individually and
collectively, “Duke Energy”), with the mutual exchange of promises as
consideration (collectively, the “Parties”).

Recitals

WHEREAS, the Executive retired on March 31, 2008 (the “Retirement Date”) at
which time his employment with Duke Energy terminated;

WHEREAS, in connection with the Executive’s retirement, Duke Energy is willing
to provide certain consideration to the Executive, provided that the Executive
(i) executes this Agreement, and (ii) upon presentation by Duke Energy, executes
and does not timely revoke a waiver and release, in the form attached to this
Agreement as Exhibit A (the “Release”), of all claims that the Executive might
assert against Duke Energy and certain other entities and individuals as set
forth therein; and

WHEREAS, the Parties have agreed to enter into this Agreement, which has been
specifically negotiated between the Executive and Duke Energy.

NOW, THEREFORE, Duke Energy and the Executive enter into the following
Agreement:

1. Duke Energy’s Waiver. Duke Energy agrees to waive its right to enforce the
non-compete provisions and the dividend repayment obligations contained in the
equity awards granted to the Executive under the Duke Energy Corporation 1998
Long-Term Incentive Plan and the Duke Energy Corporation 2006 Long-Term
Incentive Plan (the “Equity Grants”).

2. Executive’s Waiver of Claims. The Executive agrees to waive all claims that
the Executive might assert against Duke Energy and certain other entities and
individuals by executing a waiver in the form of the Release upon Duke Energy’s
provision of such document.

3. Breach of This Agreement or the Release of Claims. In the event the Executive
breaches the terms of this Agreement, fails to execute the Release, revokes his
execution of the Release or brings a claim waived in the Release, Duke Energy’s
waiver of its right to enforce the non-compete and the dividend repayment
obligations contained in the Equity Awards shall be null and void and the
Executive will be required to immediately repay Duke Energy the $115,600 of
dividends paid in connection with the restricted stock award granted to the
Executive on February 1, 2006. In the event that Duke Energy breaches its
obligations under this Agreement, any future obligation of the Executive for the
repayment of the above-mentioned dividends shall be null and void.

 

1



--------------------------------------------------------------------------------

4. Restrictive Covenants.

a. Non-Solicitation. The Executive agrees that during the period beginning on
the Retirement Date and ending on April 4, 2011 (the “Restriction Period”), he
will not in any manner, directly or indirectly, induce or attempt to induce any
employee of Duke Energy to quit or abandon his or her employment with Duke
Energy. This restriction is not intended to prohibit the Executive’s future
employer(s) from hiring, or the Executive from participating in the hiring of,
any Duke Energy employees who respond to or apply for posted or advertised
openings with Executive’s future employer(s), or who independently pursue
opportunities with the Executive’s future employer(s).

b. Non-Disparagement. Except as required by subpoena or other legal process (in
which event the Executive will give the Chief Legal Officer of Duke Energy
Corporation prompt notice of such subpoena or other legal process in order to
permit Duke Energy or any affected individual to seek appropriate protective
orders), the Executive further agrees that he will refrain from publishing or
providing any oral or written statements about Duke Energy, about any program or
policy or initiative of Duke Energy, or about any individual who, at anytime
during the period January 1, 2005 through the Retirement Date, served as an
executive officer (i.e., an officer subject to the reporting requirements of
Section 16(a) of the Securities Exchange Act of 1934, as amended) and/or a
member of the Board of Directors of Duke Energy Corporation or its predecessors
relating to the performance of any such individual of his or her duties for Duke
Energy or anything about him or her personally, which could impact his or her
reputation or standing in the community, that are disparaging, slanderous,
libelous or defamatory, or that constitute a misappropriation of the name or
likeness of any above-mentioned party. Within 30 days of receipt of a written
request from the Executive, Duke Energy agrees to provide the Executive with a
list of the current and former executive officers and/or members of the Board of
Directors of Duke Energy Corporation or its predecessors that are covered by the
non-disparagement covenant set forth in the immediately preceding sentence.
Similarly, except as required by subpoena or other legal process (in which event
Duke Energy will give the Executive prompt notice of such subpoena or other
legal process in order to permit Executive to seek appropriate protective
orders), Duke Energy further agrees that it will not publish or make any oral or
written statements about the Executive regarding the performance of his duties
as a Duke Energy employee or otherwise regarding his employment with Duke
Energy, or anything about him or his family personally, which could impact his
reputation or standing in the community, that are disparaging, slanderous,
libelous or defamatory, or that constitute a misappropriation of the name or
likeness of the Executive. In the event that Duke Energy breaches this covenant,
the Executive has the right to respond to those statements and/or defend himself
as necessary and appropriate. In the event that the Executive breaches this
covenant, Duke Energy has the right to respond to respond to those statements
and/or defend itself as necessary and appropriate.

 

2



--------------------------------------------------------------------------------

5. Nondisclosure of Confidential Information. The Executive acknowledges that
the information, observations and data obtained by him while employed by Duke
Energy concerning the business or affairs of Duke Energy (unless and except to
the extent the foregoing become generally known to or available for use by other
members of the nuclear power industry other than as a result of the Executive’s
acts or omissions to act) (hereinafter defined as “Confidential Information”)
are the property of Duke Energy and he was and is prohibited from using,
disclosing or misappropriating (on behalf of himself or any other person or
entity) such Confidential Information during and after the separation of his
employment from Duke Energy. For purposes of clarity, the fact of, or any
information regarding any investigation undertaken by Duke Energy or completed
on Duke Energy’s behalf regarding Duke Energy’s business or the conduct of Duke
Energy’s business relating to legal, compliance, or risk management issues shall
be deemed Confidential Information unless and except to the extent the foregoing
become generally known to and available for use by the public other than as a
result of the Executive’s acts or omissions to act. Therefore, the Executive
agrees that he shall not use or disclose any Confidential Information without
the prior written consent of the Chief Legal Officer or the Chief Executive
Officer of Duke Energy Corporation (which may be withheld for any reason or no
reason) unless and except to the extent that such disclosure is required by any
subpoena or other legal process (in which event the Executive will give the
Chief Legal Officer of Duke Energy Corporation prompt notice of such subpoena or
other legal process in order to permit Duke Energy to seek appropriate
protective orders). The Executive’s obligations under this Section 5 are in
addition to, and not in limitation of or preemption of, all other obligations of
confidentiality which the Executive may have to Duke Energy under general legal
or equitable principles, and federal, state or local law. The Parties
acknowledge and agree that, notwithstanding any other provision of this
Agreement, Executive remains free to report or otherwise communicate any nuclear
safety concern, any work place safety concern, or any public safety concern to
the Nuclear Regulatory Commission, United States Department of Labor or any
other appropriate federal or state government agency.

6. Intellectual Property. The Executive acknowledges that any and all writing,
documents, inventions (whether or not patentable), discoveries, trade secrets,
computer programs or instructions (whether in source code, object code, or any
other form), algorithms, formulae, plans, customer lists, memoranda, tests,
research, designs, specifications, models, data, diagrams, flow charts, and/or
techniques (whether reduced to written form or otherwise) that the Executive
made, conceived, discovered or developed either solely or jointly with any other
person, at any time during the term of his employment, whether during working
hours or at Duke Energy’s facilities or at any other time or location, and
whether upon the request or suggestion of Duke Energy or otherwise, that relate
to or are useful in any way in connection with any business carried on by Duke

 

3



--------------------------------------------------------------------------------

Energy (collectively, “Intellectual Work Product”) will be the sole and
exclusive property of Duke Energy. The Executive will promptly and fully
disclose all Intellectual Work Product to Duke Energy. Any Intellectual Work
Product not generally known to or available for use by the other members of the
nuclear power industry shall be considered to be Confidential Information as
defined herein. The Executive acknowledges that all Intellectual Work Product
that is copyrightable will be considered a work made for hire under United
States Copyright Law. To the extent that any copyrightable Intellectual Work
Product may not be considered a work made for hire under the applicable
provisions of the Copyright Law, or to the extent that, notwithstanding the
foregoing provisions, the Executive may retain an interest in any Intellectual
Work Product that is not copyrightable, the Executive hereby irrevocably assigns
and transfers to Duke Energy any and all right, title, or interest that the
Executive may have in the Intellectual Work Product under copyright, patent,
trade secret and trademark law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. Duke
Energy will be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets and trademarks with respect thereto. At the sole request
and expense of Duke Energy, the Executive will assist Duke Energy in acquiring
and maintaining copyright, patent, trade secret and trademark protection upon,
and confirming its title to, such Intellectual Work Product. The Executive’s
assistance will include signing all applications for copyright and patent
applications and other papers, cooperating in legal proceedings and taking any
other steps considered desirable by Duke Energy. The Executive and Duke Energy
are not aware of any Intellectual Work Product developed by Executive while
employed by Duke Energy, either alone or in conjunction with other Duke Energy
employees or agents. Duke Energy acknowledges and agrees that this Section 6
does not apply to intellectual property developed by the Executive after the
Retirement Date.

7. Acknowledgement. Executive acknowledges and agrees that his obligations under
this Agreement are in addition to, and not in limitation of or preemption of,
(a) all other obligations of confidentiality and/or otherwise which Executive
may have to Duke Energy as Executive’s employer and/or former employer, and
(b) all rights and/or protections afforded Duke Energy as Executive’s employer
and/or former employer, under general legal or equitable principles, and
federal, state or local law, including, but not limited to, the North Carolina
Trade Secrets Protection Act.

8. Adequate Consideration. The Executive agrees that the benefits described in
this Agreement constitute good, valuable and sufficient consideration and exceed
in kind and scope that to which the Executive would otherwise have been legally
entitled.

9. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of North Carolina, without reference to
conflicts of law principles thereof.

 

4



--------------------------------------------------------------------------------

10. Severability. It is understood by Executive and Duke Energy that if any part
of this Agreement is held by a court to be invalid, the remaining portions shall
not be affected.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed,
effective as of the date first written above.

 

DUKE ENERGY CORPORATION     EXECUTIVE

 

   

 

By:   Marc E. Manly     Henry B. Barron, Jr. Its:   Group Executive and Chief
Legal Officer    

 

5



--------------------------------------------------------------------------------

EXHIBIT A

IMPORTANT NOTICE-READ BEFORE SIGNING RELEASE OF CLAIMS

Before signing the Release in order to receive severance benefits, you should be
aware that a proposed class action is pending in federal district court in South
Carolina. It alleges violations of the Age Discrimination in Employment Act and
the Employee Retirement Income Security Act (“ERISA”) arising out of the
conversion of the Duke Power Company Employees’ Retirement Plan into the Duke
Power Company Retirement Cash Balance Plan and the administration of the Duke
Energy Cash Balance Retirement Plan. The plaintiffs seek to represent a proposed
class defined as “all present and/or former employees of Duke Energy who
participated in the Duke Energy Retirement Cash Balance Plan on or after
January 1, 1997.” The case is entitled George et al. v. Duke Energy Cash Balance
Retirement Plan and Duke Energy Corporation, Case No. 806-cv-00373-HFF
(“George”). Please note that if you sign and do not revoke the Release within
the specified time, the Company will take the position as specified in paragraph
7 of the Release that you have waived your potential claims and damages in that
lawsuit. THE COMPANY STRONGLY ADVISES YOU TO CONSULT LEGAL COUNSEL BEFORE
SIGNING THE RELEASE. The lawyers who filed the class action are as follows:

 

  James R. Gilreath     William M. Hogan     THE GILREATH LAW FIRM, P.A.    

110 Lavinia Avenue

P. O. Box 2147

Greenville, SC 29602

    (864) 242-4727     Charles W. Whetstone, Jr.    

Cheryl F. Perkins

WHETSTONE MYERS PERKINS & YOUNG LLC

 

1303 Blanding Street (29201)

P. O. Box 8086

Columbia, SC 20202

    (893) 799-9400     Mona Lisa Wallace     WALLACE & GRAHAM, P.A.    

525 North Main Street

Salisbury, North Carolina 28144

    (704) 633-5244  



--------------------------------------------------------------------------------

EXHIBIT A

 

  Carl F. Muller     Andrew B. Cogburn     Wallace Lightsey    

WYCHE, BURGESS, FREEMAN

& PARHAM, P.A.

   

44 East Camperdown Way

Greenville, SC 29601

    (864) 242-8200     A. Hoyt Rowell, III     Daniel O. Myers     T.
Christopher Tuck     Robert S. Wood     RICHARDSON, PATRICK
WESTBROOK & BRICKMAN, LLC    

P.O. Box 1007

Mt. Pleasant, SC 29465

    (843) 727-6500  



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (the “Release”) is executed and delivered by Henry B.
Barron, Jr. (the “Executive”) to DUKE ENERGY CORPORATION (together with its
Affiliates and any successors thereto, the “Company”). The term “Company” in
this Release also includes any employee benefit plan established or maintained
by Duke Energy Corporation or any of its Affiliates, and any administrator,
trustee, fiduciary or service provider of any such plan).

In consideration of the agreement by the Company to waive certain rights as set
forth in the agreement between Executive and the Company dated March 31, 2008
(the “Agreement”), which the Executive acknowledges is consideration to which he
would not otherwise be entitled, the Executive hereby agrees as follows:

Section 1. Release and Covenant. The Executive, of his own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from any and all past or
present causes of action, suits, agreements or other claims which the Executive,
his dependents, relatives, heirs, executors, administrators, successors and
assigns has or may hereafter have from the beginning of time to the date hereof
against the Company or the Company Releasees upon or by reason of any matter,
cause or thing whatsoever, including, but not limited to, any matters arising
out of his employment by the Company and the cessation of said employment, and
including, but not limited to, any alleged violation of the Civil Rights Acts of
1964 and 1991, the Equal Pay Act of 1963, the Employee Retirement Income
Security Act of 1974, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Older Workers Benefit Protection Act of 1990,
the Americans with Disabilities Act of 1990 and any other federal, state or
local law, regulation or ordinance, or public policy, contract or tort law
having any bearing whatsoever on the terms and conditions of employment or
termination of employment. This Release shall not, however, constitute a waiver
of any of the Executive’s rights under the Agreement nor a waiver of any claims
that might arise after the date the Release is signed.

Section 2. Due Care. The Executive acknowledges that he has received a copy of
this Release prior to its execution and has been advised hereby of his
opportunity to review and consider this Release for 21 days prior to its
execution. The Executive further acknowledges that he has been advised hereby to
consult with an attorney prior to executing this Release. The Executive enters
into this Release having freely and knowingly elected, after due consideration,
to execute this Release and to fulfill the promises set forth herein. This
Release shall be revocable by the Executive during the 7-day period following
its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the
Executive shall not be entitled to the consideration for this Release set forth
above.



--------------------------------------------------------------------------------

EXHIBIT A

 

Section 3. Nonassignment of Claims; Proceedings. The Executive represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Executive may have against the Company or any of the Company
Releasees. The Executive represents that he has not commenced or joined in any
claim, charge, action or proceeding whatsoever against the Company or any of the
Company Releasees arising out of or relating to any of the matters set forth in
this Release. The Executive further agrees that he will not seek or be entitled
to any personal recovery in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees for any of the matters set
forth in this Release.

Section 4. Reliance by Employee. The Executive acknowledges that, in his
decision to enter into this Release, he has not relied on any representations,
promises or agreements of any kind, including oral statements by representatives
of the Company or any of the Company Releasees, except as set forth in this
Release and the Letter Agreement.

Section 5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.

Section 6. Communication of Safety Concerns. Notwithstanding any other provision
of this Release and the Agreement, the Executive remains free to report any
suspected instance of illegal activity of any nature, any nuclear safety
concern, any workplace safety concern, or any public safety concern to the
United States Nuclear Regulatory Commission, the United States Department of
Labor, or any other federal or state governmental agency. Further, nothing in
this Release or the Agreement prohibits the Executive from participating in any
way in any state or federal administrative, judicial or legislative proceeding
or investigation or filing a charge of discrimination with an administrative
agency, provided, however, that should an agency pursue any claims on the
Executive’s behalf, by signing and not revoking this Release the Executive has
waived his right to any recovery, monetary or otherwise. Should the Executive
receive a subpoena in connection with any federal or state administrative,
judicial, or legislative proceeding involving the Company, the Executive shall,
if permitted by law, provide the Company with notice of the subpoena, including
a copy of the subpoena, with twenty-four (24) hours of receipt of the subpoena.
The notice shall be provided to Duke Energy Corporation’s Chief Legal Officer.

Section 7. Cash Balance Litigation. Executive may or may not know that a class
action lawsuit was commenced on February 6, 2006. Here is the caption of that
case: Kenneth Walton George, Dennis Reed Bowen, Clyde Freeman, George Moyers,
Jim Matthews, and Henry Miller, on their own behalf and on behalf of a class of
persons similarly situated v. Duke Energy Retirement Cash



--------------------------------------------------------------------------------

EXHIBIT A

 

Balance Plan and Duke Energy Corporation, Case No. 8:06-cv-00373-HFF, pending in
the United States District Court for the District of South Carolina. This
paragraph deals with that lawsuit, and any lawsuit asserting similar claims (the
“Cash Balance Plan Litigation”). The Cash Balance Plan Litigation seeks
additional benefits under the Duke Energy Retirement Cash Balance Plan (the
“Cash Balance Plan”), and other relief. The Company and the Cash Balance Plan
intend to defend themselves vigorously in the Cash Balance Plan Litigation and
take the position that no damages should result from the litigation. Executive
should consider the Cash Balance Plan Litigation in connection with this
Release, because the Company and the Cash Balance Plan will take the position
that this Release completely releases Executive’s rights in the Cash Balance
Plan Litigation. Executive is free to consult with counsel representing the
plaintiff class in the Cash Balance Plan Litigation, whose names and addresses
are attached. Executive may, of course, contact any other lawyer. Executive is
encouraged to discuss this matter with the lawyer of his or his own choosing.

Section 8. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of North Carolina, without reference
to conflicts of law principles thereof.

Section 9. Severability. It is understood by Executive and the Company that if
any part of this Release of claims is held by a court to be invalid, the
remaining portions shall not be affected.

This RELEASE is executed by the Executive and delivered to the Company on
                                        .

 

 

Henry B. Barron, Jr.